Citation Nr: 0903455	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for degenerative joint disease of the lumbar 
spine.  

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the lumbar spine that is 
due to any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active military 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In an August 2003 personal statement, the veteran stated that 
he was involved in a December 1967 bus accident, as a 
passenger, while stationed at the Utapao Air Force Base in 
Thailand.  He explained that the bus driver was traveling at 
a high speed and lost control of the bus, causing it to hit a 
telephone pole and slide into a ditch.  The veteran reported 
that he was thrown against the roof of the bus and against 
the cross bar of his seat, as the bus came to a stop on its 
side.  He further added that his back was numb from the 
"blow" against the metal seat cross bar, and he was 
transported to the base dispensary thereafter for treatment.  
The veteran asserts that his current degenerative joint 
disease of the lumbar spine is related to his active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidence of record reveals that the veteran's 
service treatment records contain no complaints, diagnosis, 
or treatment of a back condition.  Upon discharge from 
service, clinical evaluation of the veteran's spine was 
normal during his June 1967 retirement examination, and the 
veteran did not indicate on his June 1967 report of medical 
history if he had recurrent back pain.  The Board points out 
that the veteran's retirement examination occurred prior to 
the December 1967 bus accident; however, the veteran's 
service treatment records are absent of any sick call reports 
or medical test results after his June 1967 retirement 
examination.  

Post service treatment records reflect complaints of a lumbar 
spine condition.  In September 1994, a private treatment 
record notes that the veteran has a history of back problems 
dating back "over several years."  It was reported that he 
was originally seen in 1989 and was found to have some 
degenerative disc disease at the lumbosacral level and 
degenerative facet arthritis.  He was treated conservatively, 
utilizing Feldene as an anti-inflammatory for flare-ups, as 
well as back exercises to avoid subsequent injuries to the 
back.  X-rays of the lumbosacral spine showed narrowing of 
the lumbosacral disc space with some progression of arthritic 
changes in the facets at the L4-5 and L3-4 levels in the 
interval since 1989.  The veteran returned with complaints of 
increasing pain in his back with radiation into the lower 
extremities in April 1998.  X-rays of the lumbosacral spine 
reflected some straightening of the normal lordotic curve, 
pulling to the left side due to muscle tightness, and 
anterior spurring at multiple levels in the lumbar spine.  
There was also narrowing of the lumbosacral disc space and in 
the facets at the L4-5 level.  Magnetic Resonance Imaging 
(MRI) testing in April 1998 also revealed a small bulge of 
the disc at the L2-3 level and a small herniation at the L4-5 
level.  The physician concluded that the veteran demonstrated 
mild degenerative disc disease with a slight degree of 
stenosis of the lumbar spine.  

The veteran's back complaints continued in September 1999 and 
May 2000, with degenerative disc changes noted again at the 
L3-4 level in June 2000.  Thereafter, an anterior-posterior 
(AP) x-ray taken in February 2005 continued to show arthritis 
of the lumbar spine with no significant spondylolisthesis.  
Finally, in March 2005, the veteran began physical therapy 
treatment sessions for his lumbar spine condition, but 
reported inconsistent relief from his lumbar spine condition.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for degenerative joint disease of the lumbar 
spine.  While the Board notes the veteran's assertions of 
incurring his back disability during the purported December 
1967 in-service bus accident, there is no indication of the 
bus accident nor any back problems during service or 
immediately thereafter.  The evidence of record shows that 
the first time the veteran was treated for a back condition 
was approximately in 1989, which is many years after service.  
There is no probative medical evidence suggesting a link 
between the veteran's period of service and his degenerative 
joint disease of the lumbar spine.  Given the dearth of 
professional medical evidence creating a link to service, the 
Board does not find the veteran's statement of his back 
disability being related to service to be credible.

However, assuming without deciding that the veteran had a 
back disability during service and following his discharge 
from service, he has not brought forth competent evidence 
that his current degenerative joint disease of the lumbar 
spine is related to his service.  A claim for disability 
based on chronicity may be service connected if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).

Given the service treatment records, which reflect normal 
findings of the spine upon discharge in June 1967, the 
absence of any complaints of a back disability after the bus 
accident in December 1967, the absence of complaint or 
treatment until several years after service, and the absence 
of any medical evidence relating the veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
veteran's claim in this regard as well.  Continuity of 
symptomatology has not been established.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, absent any competent medical evidence 
showing a notation or a diagnosis of a back disability in 
service or, at the very least, competent and credible 
evidence documenting a continuity of complaints of back 
problems since service discharge, the Board does not find the 
veteran's statement of his back disability being related to 
service to be credible.  Thus, service connection for 
degenerative joint disease of the lumbar spine must be 
denied.  

The Board notes that in the January 2009 Informal Hearing 
Presentation, the veteran's representative asserts that if 
the veteran does not warrant compensation for his service 
connection claim, alternatively, the veteran is entitled to 
an additional remand for proper development of his claim.  
The representative notes that in the April 2008 Board remand, 
the Appeals Management Center (AMC) was instructed to contact 
the veteran to give him another opportunity to provide 
information concerning his degenerative joint disease of the 
lumbar spine and the December 1967 bus accident.  See the 
April 2008 Board Remand.  The veteran responded with a few 
more details regarding the accident, but indicated that 
because he recently suffered a stroke, his memory has 
severely been affected.  As such, the claim was again denied 
in the November 2008 Supplemental Statement of the Case 
(SSOC).  The representative alleges that the AMC failed to 
follow the remand instructions given by the Board because 
they never attempted to verify the accident and the veteran's 
injury based on the facts in the letter.  In addition, the 
representative states that the AMC did not obtain all the 
veteran's medical records, since the claims file shows that 
he was treated for a back condition since 1989.  The 
representative stated that "[i]t is entirely possible that 
the veteran was treated by a private physician for his back 
between 1967 and 1989."  

The Board acknowledges the representative's contentions, but 
finds that a remand is not warranted in this case.  The AMC 
fully complied with the Board's remand by obtaining the 
veteran's personnel records in hopes of verifying the bus 
accident; however, the veteran's service personnel records 
are absent of any evidence of the veteran being injured in a 
December 1967 bus accident.  Additionally, the Board finds 
that all medical evidence pertaining to the veteran's claim 
has been obtained.  The veteran was informed in May 2004 and 
again in April 2008 to provide VA with medical evidence 
reflecting treatment for his back disability.  The Board has 
obtained the veteran's service treatment records, service 
personnel records, and private treatment records from May 
1968 through May 2008.  Thus, all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file.  The 
representative's request for such medical records amounts to 
a fishing expedition for possible evidence and is beyond the 
duty to assist in developing a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.  

The Board is aware of the veteran's contentions that his back 
disability is somehow etiologically related to service.  The 
Board has considered the veteran's wife statement as well as 
the veteran's contentions.  However, competent medical 
evidence is required in order to grant service connection for 
this claim.  Neither the veteran nor his wife are competent 
to etiologically relate his disorder to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without evidence of a 
chronic back disability in service, degenerative joint 
disease (arthritis) within the first post-service year and 
with no evidence of a nexus between a back disability and 
service, service connection for such disability is not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for degenerative joint disease of the 
lumbar spine, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the May 2004 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  See also the April 
2008 VCAA letter.  Although the VCAA letter was not issued 
prior to the February 2003 rating decision, the Board notes 
that any timing deficiency in this respect has been cured by 
the readjudication of the claim in the March 2006 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or a SSOC, is sufficient to cure 
a timing defect).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the veteran has not been prejudiced, as the veteran's pending 
claim is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, service personnel records, and private 
medical records from May 1968 to May 2008.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disability and his active 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


